(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vistos los autos y los alegatos de las partes, y por los motivos expresados en la opinión emitida en el caso de Fernando Velázquez et als. v. Junta Insular de Elecciones y Antonio González et als., certiorari, No. 4875, resuelto en el día de lioy, así como los expresados en la opinión que sirvió de base a la sentencia de la corte inferior dictada con fecha 12 de enero de 1929, se resuelve confirmar, como por la pre-sente se confirma, la dicha sentencia apelada en este caso.
El Juez Asociado Señor Texidor no intervino.